DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	 Claims 1-12 are presented for examination.

Abstract 
2.	The abstract of the disclosure is objected to because the abstract should be generally limited to a single paragraph within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


3.	The claims 1-3, 5, and 6 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)      the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)     the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an acquiring unit that acquires information, and a control unit that controls provision of online information in claim 1; the acquiring unit supports achievement of the purpose in claim 2; the acquiring unit acquires information regarding a method, and the control unit controls the provision of the online information in claim 3; the control unit controls the provision of the online information, and the control unit controls the provision of the online information in claim 5; and the control unit generates feature information of online information in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 1-3, 5, 6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                                                                           
Claim limitations: an acquiring unit that acquires information, and a control unit that controls provision of online information in claim 1; the acquiring unit acquires information regarding a method, and the control unit controls the provision of the online information in claim 2; the control unit controls the provision of the online information, and the control unit controls the provision of the online information in claim 5; and the control unit generates feature information of online information in claim 6, use a generic placeholder “unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed functions.  In particular, the Applicant’s specification, in pages 38-39 paragraph [0098], discloses “acquiring unit 212 is a functional configuration that acquires various types of information from P2P database 221,” and in pages 33-34 paragraph ]0087], discloses “provision control unit 114 is a functional configuration that controls the provision of the online information to the user.” There is no disclosure of any particular structure, either explicitly or inherently, to perform the acquire information, the control provision of online information, the support achievement, and the generate feature information. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structures perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 10, the feature “the P2P database is blockchain data” renders the claim indefinite because it is not how database can be data.  Although P2P database or blockchain can store data, database is not data or blockchain data.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim 12 does not fall within at least one of the four categories of patent eligible subject matter because a “program” recited in claim 12 is drawn to a software per se instead of being defined as including tangible embodiments (i.e., non-transitory computer readable storage medium, or a memory device). Therefore, the claim is not limited to statutory subject matter.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al (hereafter, “Levy”), US 2015/0363795 A1, in view of Baughman et al (hereafter, “Baughman”), US 2019/0068367 A1.

Regarding claim 1, Levy teaches an information processing apparatus (i.e., Fig. 1) comprising: 
an acquiring unit that acquires information regarding an arbitrary purpose (i.e., receive Education information, such as Education Learning source (I-01), Education Subjects and Curriculums (I-02), page 3 paragraph [0052] and page 8 paragraph [0102]) and history information of a user (i.e., acquires and collects students’ usage data, page 3 paragraph [0051] and page 5 paragraph [0066]); and 
a control unit that controls provision of online information to the user on a basis of the information regarding the purpose and the history information (i.e., automatically gathers, acquires and collects students’ usage data as they perform their routine learning assignments from any educational source for the purpose of accessing their achievements, and areas of interest, in order to able to provide students-related information and services that are based on this knowledge, page 3 paragraph [0051]).  .
Levy does not explicitly teach information registered in a P2P database.
Baughman teaches information is registered in a P2P database (i.e., blockchain) (i.e., blockchain may store transactions/records relating to scrambled biometrics data for a user, cognitive state data for the user, Fig. 4A page 6 paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Levy to register information in P2P database as taught by Baughman. One would be motivated to do so to improve security (i.e., Baughman, page 6 paragraph [0067]).
Regarding claim 2, Levy teaches information processing apparatus according to claim 1, wherein the control unit supports achievement of the purpose by the user by controlling the provision of the online information to the user (i.e., page 2 paragraph [0020]).
Regarding claim 3, Levy teaches the information processing apparatus according to claim 2, wherein the acquiring unit also acquires information regarding a method of achieving the purpose, and the control unit controls the provision of the online information on a basis of the information regarding the method (i.e., page 16 paragraphs [0012]- [0018]).
Regarding claim 4, Levy teaches the information processing apparatus according to claim 3, wherein the information regarding the purpose or the information regarding the method is registered in the database (i.e., page 9 paragraphs [0015]- [0016]).
Levy does not explicitly teach wherein the information is registered in the P2P database.
Baughman teaches the information is registered in the P2P database (i.e., Fig. 4A, page 6 paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Levy to register information in the P2P database as taught by Baughman. One would be motivated to do so to improve security (i.e., Baughman, page 6 paragraph [0067]).
Regarding claim 5, Levy teaches the information processing apparatus according to claim 4, wherein the control unit controls the provision of the online information using a predetermined program (i.e., page 3 paragraph [0051]).
Levy does not explicitly teach program provided in the P2P database and executed on the P2P database.
Baughman teaches program provided in the P2P database and executed on the P2P database data (i.e., Fig. 4A, page 6 paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Levy to register blockchain data as taught by Baughman. One would be motivated to do so to improve security (i.e., Baughman, page 6 paragraph [0067]).
Regarding claim 6. Levy teaches the information processing apparatus according to claim 1, wherein the control unit generates feature information of online information suitable for provision on a basis of the information regarding the purpose and the history information, and controls the provision of the online information on a basis of the feature information (i.e., page 3 paragraph [0051]).
Regarding claim 7, Levy teaches the information processing apparatus according to claim 1, wherein the information regarding the purpose is information regarding a learning course, and includes information regarding a topic, learning order, or a schedule of the learning course (i.e., page 2 paragraph [0020]).
Regarding claim 8, Levy teaches the information processing apparatus according to claim 7, wherein the history information includes learning history information, job history information, behavior history information, or purchase history information (i.e., page 13 paragraph [0179]) and the learning history information includes information regarding a progress situation in the learning course (i.e., page 2 paragraph [0020]). 
Regarding claim 9, Levy teaches the information processing apparatus according to claim 1, wherein the online information includes news information, blog information, paper information, or arbitrary information in social media disclosed on an Internet (i.e., page 7 paragraph [0094]).
Regarding claim 10, Levy teaches the information processing apparatus according to claim 1.
Levy does not teach the P2P database is blockchain data.
Baughman teaches the P2P database is blockchain data (i.e., Fig. 4A, page 6 paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Levy to implement blockchain data as taught by Baughman. One would be motivated to do so to improve security (i.e., Baughman, page 6 paragraph [0067]).
Regarding claim 11, this claim recites an information processing method performed by an information processing apparatus claim 1, discussed above, same rationale of rejections is applied.

Regarding claim 12, this claim recites a program for causing a computer to realize: 
acquiring information regarding an arbitrary purpose (i.e., receive Education information, such as Education Learning source (I-01), Education Subjects and Curriculums (I-02), page 3 paragraph [0052] and page 8 paragraph [0102]) and history information of a user (i.e., acquires and collects students’ usage data, page 3 paragraph [0051] and page 5 paragraph [0066]); and
controlling provision of online information to the user on a basis of the information regarding the purpose and the history information (i.e., automatically gathers, acquires and collects students’ usage data as they perform their routine learning assignments from any educational source for the purpose of accessing their achievements, and areas of interest, in order to able to provide students-related information and services that are based on this knowledge, page 3 paragraph [0051]).  
Levy does not explicitly teach information registered in a P2P database.
Baughman teaches information is registered in a P2P database (i.e., blockchain) (i.e., blockchain may store transactions/records relating to scrambled biometrics data for a user, cognitive state data for the user, Fig. 4A page 6 paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Levy to register information in P2P database as taught by Baughman. One would be motivated to do so to improve security (i.e., Baughman, page 6 paragraph [0067]).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983. The examiner can normally be reached Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OANH DUONG/Primary Examiner, Art Unit 2441